Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS: Claims 10-27 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-27 are rejected under 35 U.S.C. 103 as being unpatentable over CN102448968 (Vertex Pharma) in view of CN103122000 (Crown Bioscience).

CN102448968 (Vertex Pharma) discloses methods for treating glioblastoma by detecting the whether or not a fusion protein is expressed and administering a compound that is a c-Met inhibitor.
CN103122000 (Crown Bioscience) discloses that the compound used is c-Met kinase inhibitior and the function it performs is the same as that of CN102448968 (Vertex Pharma).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to be motivated to select the compound of CN103122000 (Crown Bioscience) in place of the compound of CN102448968 (Vertex Pharma)  so as to achieve the same purpose of inhibiting c-Met and use the compound to treat glioblastoma. One skilled in the art looking for an alternative to treat glioblastoma would be motivated to select the compound of CN103122000 (Crown Bioscience) in place of the compound of CN102448968 (Vertex Pharma) to treat glioblastoma to optimize therapeutic efficacy for treating glioblastoma diseases.  Therefore, one of ordinary skill in the art, confronted with treating glioblastoma would be motivated to select the compound of CN102448968 (Vertex Pharma) in place of the compound of CN102448968 (Vertex Pharma)  so as to achieve the same purpose of inhibiting c-Met and use the compound to treat glioblastoma to generate a therapeutic effect.  See In re Payne, 203 USPQ 245(CCPA 1979).  
.
Claims 10-27 are rejected under 35 U.S.C. 103 as being unpatentable over CN102448968 (Vertex Pharma) in view of Bao et al. (Gen. Res’2014) and in further view of Bao.
Applicants claim a method for treating glioblastoma by detecting the whether or not a fusion protein is expressed and administering the compound of formula A, which is a c-Met inhibitor. 
CN102448968 (Vertex Pharma) discloses methods for treating glioblastoma by detecting the whether or not a fusion protein is expressed and administering a compound that is a c-Met inhibitor.
CN103122000 (Crown Bioscience) discloses that the compound used is c-Met kinase inhibitor and the function it performs is the same as that of CN102448968 (Vertex Pharma).
Bao discloses ZM fusion protein expression on secondary glioblastoma and that it serve as a GBM therapeutic target.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to be motivated to select the compound of CN103122000 (Crown Bioscience) in place of the compound of CN102448968 (Vertex Pharma) and Bao so as to achieve the same purpose of inhibiting c-Met and use the compound to treat glioblastoma, and secondary glioblastoma. One skilled in the art looking for an alternative to treat glioblastoma would be motivated to select the compound of In re Payne, 203 USPQ 245(CCPA 1979).  
Since Applicant’s claims are prima facie obvious in view of the teachings of Bao, CN102448968 (Vertex Pharma) and CN102448968 (Vertex Pharma), Applicant’s claims are obvious, and therefore, rejected under 35 U.S.C. 103.
Conclusion
Claims 10-27 are pending in this application. Claims 10-27 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL V WARD/Primary Examiner, Art Unit 1624